5 N.Y.3d 819 (2005)
In the Matter of INCORPORATED VILLAGE OF POQUOTT et al., Appellants,
v.
JOHN CAHILL et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 6, 2004.
Decided September 15, 2005.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of the motion for a preliminary injunction, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.